,\rr ;..t-.,-..> ..•:




                                                                   2013 JUL -8 A;:ilG:l*t*



          IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

In Re the Estate of                             NO. 68109-5-1

       EDDIE KANYER                             DIVISION ONE


                      Deceased.


KEVIN KANYER,                                   UNPUBLISHED OPINION
                      Appellant,
             v.                                 FILED: July 8, 2013

MARY ELLEN KANYER,

                      Respondent.


       Lau j —This case involves a son's challenge to a trial court order confirming his

mother's actions taken as trustee and sole beneficiary of two trusts that held marital

community assets. Where, as here, a trust agreement's meaning and intent are

unambiguous, the court enforces it as written. We affirm the trial court and award fees
under RCW 11.96A.150 subject to compliance with RAP 18.1.

                                         FACTS


       The Trust Agreement

        Eighty-six-year-old Mary Ellen Kanyer is Eddie Kanyer's surviving spouse.
Eddie passed away on August 9, 2000. They have three surviving adult sons—Kevin,
Jeffrey, and Robert.1


       1For clarity, we refer to the Kanyer family members by their first names. Afourth
son, Rodney, passed away in 1992.
68109-5-1/2



      In April 2000—about 4 months before Eddie died—he and Mary Ellen created a

revocable living trust. Its terms are governed by the "Joint Revocable Living Trust

Agreement of the Kanyer Living Trust" ("Trust Agreement"). Eddie and Mary Ellen were

named grantors and trustees of the trust.

      The Trust Agreement provides that upon either spouse's death, the surviving

spouse shall divide the trust estate into a Family Trust and a Survivor Trust.2 Article IX
directs the survivor (here Mary Ellen) to fund the Family Trust with "an amount of

property" equal to the deceased spouse's (here Eddie's) separate property and his half
interest in any community property. No specific assets were required to fund the Family
Trust. The trustee was authorized to fund the Family Trust by allocating "property in

cash or in kind (including undivided interests), or part in cash and part in kind" equal to
Eddie's half interest in community property. Article IX also directs Mary Ellen to fund
the Survivor Trust with her own separate property and her half interest in community

property.

       Article X provides that as the surviving spouse, Mary Ellen is the primary
beneficiary of the Survivor Trust and its purpose is "to provide for. .. her health,
education, support, and maintenance." The Trust Agreement permits herto use,
distribute, and deplete the Survivor Trust's assets even if such use exhausts the trust.
Similarly, under Article XI, Mary Ellen is the Family Trust's sole beneficiary with the right
to use its assets for her "health, education, support, and maintenance" during her



       2The Trust Agreement also contemplated a third trust (the Marital Trust) to be
funded if there was a tax advantage in doing so. Because there was no tax advantage,
the Marital Trust was never funded.
                                            -2-
68109-5-1/3



lifetime. Upon Mary Ellen's death, any assets remaining in the Survivor Trust become

Family Trust assets to be divided between Mary Ellen and Eddie's children.

      As trustee of both the Survivor and Family Trusts, Mary Ellen is authorized under

Paragraph 18.1 to "sell, dispose of, invest, reinvest, exchange and manage the assets

of the trust estate . . . ." Paragraph 18.3 authorizes her to dispose of property for cash

or credit on any terms she deems advisable and "to manage, develop, improve,

exchange, partition, change the character of, abandon property or any interest therein,

or otherwise deal with property." Paragraph 19.1.7 authorizes her to consolidate or

merge the Family and Survivor Trusts.

       The Trust Agreement provides, "Every action made in good faith by Trustee in

the exercise of any power, authority, judgment or discretion conferred hereunder

(including without limitation, disclaimers, releases, or elections with respect to taxes)

shall be conclusive and binding upon all persons interested in the assets of any trust

established hereunder." The Trust Agreement also provides for revocation and

amendment:

              4.1. Revocation/Withdrawals. We reserve the right by written instrument
       signed by us as Grantors and filed with our Trustee to revoke this Agreement at
       any time or to withdraw from the trust estate, discharged of the trust, all or any
       part of the principal and accumulated income of the trust upon satisfying all sums
       due to our Trustee and indemnifying our Trustee to our Trustee's reasonable
       satisfaction against liabilities lawfully incurred in the administration of this trust.
              4.2. Amendment. We reserve the right to alter or amend this Agreement
       at any time, by written instrument signed by us as Grantors and accepted by our
       Trustee.
              4.3. Rights Personal to Us. The rights of revocation, withdrawal,
       alteration and amendment reserved by us must be exercised solely by us and
       may not be exercised by any other person, including any agent, guardian or
       conservator. However, ifone of us is deceased or ifduring our joint lifetime one
       of us is incapacitated to the extent that he or she is unable to manage business
       affairs, the other Grantor acting alone may exercise the foregoing rights of
68109-5-1/4



         revocation, withdrawal, alteration and amendment but only and solely as to his or
         her granted and contributed share of community and separate property.

         The Dispute

         Mary Ellen and Eddie owned an Alki condominium in West Seattle where Mary

Ellen currently resides and a small cabin built on beach property in Indianola,

Washington. When Eddie died in 2000, the condominium's value was $260,000 and the

Indianola property's assessed value was $273,850.3
         Eddie had no separate property when he died. Mary Ellen funded the Family

Trust with the condominium as the equivalent of Eddie's half interest in the community

property. Mary Ellen funded the Survivor Trust with the remaining community

property—a $158,408 brokerage account—and the Indianola property. At the time,
Mary Ellen believed the Indianola property was her separate property because she held
title in her name only since inheriting it in 1974 from her mother. Mary Ellen and Eddie
later executed a community property agreement in 1965. This agreement directed that

any property then owned or after acquired would be considered community property.
         In March 2000, shortly before executing the Trust Agreement, Mary Ellen and

Eddie allowed their son Kevin to move into the Indianola beach cabin. They allowed

Kevin to live in the cabin because a recent divorce left him "essentially homeless and in

need of help." Mary Ellen and Eddie executed the Trust Agreement shortly after Kevin
moved into the cabin. The Trust Agreement's article XI granted a first right of refusal to

Kevin:




         3The tax assessment was the only evidence before the trial court as to the
Indianola property's value. At summary judgment, Kevin disputed the valuation but
provided no evidence to the contrary.
                                           -4-
68109-5-1/5



         After our death, and after the payment and distributions authorized in the
         preceding Articles, the remaining assets of the trust shall be referred to as the
         Family Trust.

         We give the rest and remaining property of the Family Trust to our children as
         their separate property when they each attain the age of twenty-one (21) or when
         they complete their second year of college. To our son, KEVIN B. KANYER, we
         give the right of first refusal to receive our cabin as his fair share. Such right
         shall be personal to our son and shall not pass per stirpes. . ..

The Trust Agreement made clear that this "right of first refusal" created in Kevin no

vested interest in the property prior to its actual distribution to him on Mary Ellen's

death:

         No beneficiary shall have any assignable interest in any trust created hereunder
         or in the income therefrom.... No beneficiary shall have any power to sell,
         assign, transfer, encumber or in any other manner to anticipate or dispose of his
         or her interest in the trust or the income produced thereby prior to its actual
         distribution by the Trustee to the beneficiary or to another for the benefit ofthe
         beneficiary in the manner authorized herein.

         Kevin lived rent free for six years in the cabin until it was destroyed byfire in July

2006. Mary Ellen gave Kevin a portion ofthe $240,968.48 fire insurance proceeds to
cover alternate housing for a year and destroyed personal property. Mary Ellen then

decided to rebuild on the Indianola propertywith son Jeffrey's assistance. She divided

the property into two lots. Mary Ellen sold the vacant lot adjacent to the cabin to Jeffrey
and his wife, Debra, for $100,000. She used these proceeds and the leftover insurance

proceeds to fund the construction of a new 2,300 square-foot home on the remaining
lot. Jeffrey and Debra were involved in the construction and contributed resources to
help Mary Ellen finance the project.




                                             -5-
68109-5-1/6



       During construction, Mary Ellen amended the Trust Agreement at least four

times.4 The effect of these amendments eliminated Kevin's first right of refusal to the

cabin on Mary Ellen's death. After its construction, "Kevin began to make verbal claims

that the new house was his own based upon the language contained in the Trust

Agreement about a 'right of first refusal to receive our cabin as his fair share' after the

death of his parents." In 2010, Mary Ellen filed a Trust and Estate Dispute Resolution

Act (TEDRA) petition, chapter 11.96A RCW, to seek a declaration that the Indianola

propertywas her separate property. She also sought an order declaring that the Family

Trust's irrevocable provisions pertaining to Eddie's assets did not include the Indianola

property or certain other assets. Finally, she sought a declaration affirming her actions

as trustee and authority to transfer certain undivided interests in her home to herself as

the trustee of her revocable living trust.

        Mary Ellen moved to dismiss the TEDRA action without prejudice. Kevin

opposed dismissal, pointing to his yet unresolved counterclaims. The trial court denied

Mary Ellen's dismissal motion.

       Meanwhile, Mary Ellen sold the new house to Jeffrey and Debra for its appraised

value of $720,000, minus commissions that would otherwise be owed and a "gift" to

Jeffrey and Debra of 50 percent ofthe net value, i.e. $338,400. Mary Ellen ultimately
received $338,400 cash for the property. According to Mary Ellen, the 50 percent "gift"
of the net value was her "recognition for what she believes is a portion of the value that

Jeff and Debbie contributed to the project." Mary Ellen sold the house to Jeffrey and


       4Only the third and fourth amendments were part of the record below. The
second amendment was partially described in the third amendment.
68109-5-1/7



Debra because her "liquidity [was] dwindling" and she needed the cash to support

herself. The purchase and sale agreement states, "[Mary Ellen]. . . independently

made the decision to sell/gift the Property to [Jeffrey and Debra] for her own well-being

and exclusive benefit, and for the purpose of creating funds for [Mary Ellen's] own

health, education, and support." Jeffrey and Debra also agreed to permit Mary Ellen to

use the house for her continued enjoyment.

       Kevin moved for partial summary judgment on Mary Ellen's claim that the

Indianola property was her separate property. He argued that the 1965 community

property agreement clearly indicated that Mary Ellen and Eddie intended all property,

including the Indianola property, to be community property and, thus, no material issues

of fact remained on this issue. Mary Ellen also moved for summary judgment, asking

the court to confirm her actions as trustee, approve the sale of the Indianola property,

and deny Kevin's claims for a formal accounting, removal of Mary Ellen as trustee, and

characterization of the Indianola property. In his response to Mary Ellen's summary

judgment motion, Kevin stated he "has always acknowledged that the income of the

family trust was for [Mary Ellen's] benefit regardless of a first right of refusal set forth in

the trust." In his declaration in opposition to summary judgment, he testified, "I have

never asserted that the [Indianola] property cannot be sold. The family trust much like

the survivor's trust is for [Mary Ellen's] income needs after the death of [Eddie]."

Despite those concessions, he opposed summary judgment because he alleged that
sale of the property to Jeffrey constituted a "conflict of interest" that affected his

"remainderman interest." He also urged the court to order a formal accounting to



                                             -7-
68109-5-1/8



determine whether Mary Ellen demonstrated she needed to sell the property to support

herself.

       On summary judgment, Mary Ellen submitted two expert witness declarations.

Estate planning and business attorney Thomas Keller testified that he reviewed the

Kanyer Trust Agreement. He described living trusts generally:

       The Kanyer Living Trust is a revocable inter vivos trust. Such a trust allows
       spouses to retain control over their assets during their lifetimes, while providing
       for asset management and distribution when the spouses pass away. This type
       of trust is commonly used to avoid probate and to take advantage of federal
       estate tax savings opportunities. During their lifetimes, the spouses usually
       serve as both the co-trustees and the beneficiaries of the trust. They enjoy all
       the income from the trust assets. They retain the power to add or remove assets
       from the trust. They retain full powerto modify or revoke the trust during their
       lifetimes. The spouses have the power to limit or modify the terms of the trust
       and relieve the trustee of any duties imposed by statute.

Keller also described the specific Kanyer Trust Agreement:

           Under the terms of the Kanyer Living Trust upon the death of the first spouse, the
       trustee may make non-prorata distributions ofassets to fund the trusts created by
       the first death. This means that the trustee can distribute an equal value of the
           assets to fund a particular trust under a specific formula contained in the trust
           provisions. The trustee does not need to distribute a particular asset or a portion
           ofeach asset to satisfy the distribution requirement. A non-prorata distribution is
           also authorized by statute, RCW 11.98.070, and by case law.

           In Keller's opinion, it was permissible to fund the Family Trust with the

condominium based on its value at the time. This allowed Mary Ellen to hold title to a

single, nonincome producing assetwith potential for growth appreciation, allowing the
asset to grow tax free for the remaindermen while still providing a home for Mary Ellen.
According to Keller, this funding was consistent with the Trust Agreement and with trust
law. Keller clarified that the trust provisions, not the assets themselves, became fixed
on Eddie's death. Thus, "[w]hile Mary Ellen cannot change the Family Trust provisions
68109-5-1/9



as it pertains to Eddie's interest, she can change the form and deplete the value of the

assets. For example, the identity of the individual assets in the trust can increase or

decrease by substituting or selling the assets."

       Certified public accountant Richard B. Head also reviewed the Kanyer Trust

Agreement. His declaration testimony corroborated Keller's analysis and reached the

same conclusion: "It was appropriate to fund the Family Trust with the value of the

condo." Head also concluded that any "potential underfunding did not prejudice any

remaindermen . . . ." CP 293. Head testified that the trustee "has the power under the

Trust Agreement to distribute the interest and the corpus of the Family Trust to the

Beneficiary for her maintenance and support.. .. Mary Ellen has been consuming the

liquid assets for her maintenance and support over the past 11 years."

      The court granted Kevin's motion for partial summary judgment, concluding that

the community property agreement converted the Indianola property to a community

asset.5 The court also noted that the Indianola property's characterization as

community property did not affect Mary Ellen's actions as trustee:

      The parties dispute whether Mary Ellen had the authority to put the Alki
      condominium into the Family Trust rather than the Indianola Beach Property. At
      the end of the day, it does not matter. Although Paragraph 11.4.1 shows that
      Eddie and Mary Ellen intended to put the cabin into the Family Trust, Paragraph
      4.3 gives Mary Ellen the authority to modify the Trust Agreement after Eddie's
      death as to her share of any community property. The effect of this provision is
      that she has the right to put her interest in the Indianola Beach Property into the
      Survivor's Trust. Once in the Survivor's Trust, she could gift her half interest to
      her son Jeffrey—even if Paragraph 11.4.1 remained unchanged. And under
      Paragraph 11.1, she has the discretion and thus the power to sell Eddie's half
      interest to generate cash to support herself. There is nothing in the Trust
      Agreement prohibiting this sale. As Kevin has to concede, the assets are there
      for Mary Ellen to dispose of as she deems appropriate.

      5Mary Ellen does not challenge this ruling.
                                          -9-
68109-5-1/10




      The court granted Mary Ellen's motion for summary judgment dismissal,

concluding as a matter of law that "Mary Ellen had the right to make the decision she

made regarding this property and this Court finds no ambiguity in the Trust Agreement

warranting a trial on Kevin's claim." Kevin appeals.

                                        ANALYSIS


       Standard of Review

       We review summary judgment de novo and consider the facts and all reasonable

inferences in the light most favorable to the nonmoving party. Hearst Commc'ns. Inc. v.

Seattle Times Co.. 154 Wn.2d 493, 501, 115 P.3d 262 (2005). Summary judgment is

appropriate only if there is no genuine issue as to any material fact and the moving
party is entitled to judgment as a matter of law. Bulman v. Safeway. Inc., 144 Wn.2d
335, 351, 27 P.3d 1172 (2001). The nonmoving party cannot rely solely on the
allegations in his or her pleadings, on speculation, or on argumentative assertions that
unresolved factual issues remain. White v. State. 131 Wn.2d 1, 9, 929 P.2d 396 (1997).

Such assertions must be supported by evidence. Meverv. Univ. of Wash., 105Wn.2d

847, 852, 719 P.2d 98 (1986).

       Interpretation of a will or trust instrument is a question of law we review de novo.
In re Estate of Curry. 98 Wn. App. 107, 112-13, 988 P.2d 505 (1999). We determine an

individual's intent in a trust document by construing the document as a whole, giving

effect to each part of the trust instrument. In re Estate of Sherry. 158 Wn. App. 69, 78,
240P.3d 1182 (2010): Bartlett v. Betlach. 136 Wn. App. 8, 19, 146 P.3d 1235 (2006).
Although determining a settlor's intent is generally a question of fact, the interpretation

                                           -10-
68109-5-1/11



of a trust provision is a question of law. Sherry, 158 Wn. App. at 76. "'Where the

meaning of an instrument evidencing a trust is unambiguous, the instrument is not one

requiring judicial construction or interpretation . . . .'" Templeton v. Peoples Nat'l Bank

of Wash.. 106 Wn.2d 304, 309, 722 P.2d 63 (1986) (quoting 90 C.J.S. Trusts § 161 at

18-19 (1955)). "A trust is ambiguous if it is susceptible of more than one meaning;

ambiguity is a question of law." Waits v. Hamlin. 55 Wn. App. 193, 200, 776 P.2d 1003

(1989). Further, "'if the intention may be gathered from [the trust] language without

reference to rules of construction, there is no occasion to use such rules, and the actual

intent may not be changed by construction.'" Templeton. 106 Wn.2d at 309 (quoting 90

C.J.S. Trusts § 161 at 18-19 (1955)). Accordingly, extrinsic evidence should not be

considered where "intent can be derived solely from the four corners of the trust

document." Templeton. 106 Wn.2d at 309. "Furthermore, where discretion is conferred

upon a trustee with respect to carrying out the provisions of a trust, the exercise thereof
is not subject to control by the court except to prevent an abuse of such discretion."

Templeton. 106 Wn.2d at 309.

       Request for Trial

       Kevin contends that factual disputes required the court to consider oral testimony

before it ruled. The record demonstrates that Kevin never requested trial or a hearing.

The issue is waived. RAP 2.5(a); Roberson v. Perez. 156 Wn.2d 33, 39, 123 P.3d 844

(2005). Regardless, his argument lacks merit. TEDRA expressly envisions that
proceedings to resolve disputed issues in probate cases may be decided on a written
record, rather than by trial. RCW 11.96A.100(7) ("Testimony of witnesses may be by
affidavit."). The statute also requires parties to request an evidentiary hearing in a
                                           -11-
68109-5-1/12



petition or answer. RCW 11.96A.100(8) ("Unless requested otherwise by a party in a

petition or answer, the initial hearing must be a hearing on the merits to resolve all

issues of fact and all issues of law."). We have also held that nothing requires a court to

resolve disputed fact issues on live testimony in a TEDRA action. Courts may rely

instead on affidavits and other written materials as the trial court did here. Foster v.

Gilliam. 165 Wn. App. 33, 55, 268 P.3d 945 (2011), review denied. 173 Wn.2d 1032,

277 P.3d 668 (2012) ("It is not necessary that the court hear oral testimony in order to

make findings.").6 We conclude the trial court properly resolved this TEDRA dispute on

a written record.


       6 Division Three of this court recently discussed the trial court's broad authority in
TEDRA matters:
       TEDRA is a "grant of plenary powers to the trial court." In re Irrevocable Trust of
       McKean. 144 Wn. App. 333, 343, 183 P.3d 317 (2008). The trial court's TEDRA
       authority derives from RCW 11.96A.020(1) and (2) which provides:
                     (1) It is the intent of the legislature that the courts shall have full and
              ample power and authority under this title to administer and settle:
                     (a) All matters concerning the estates and assets of incapacitated,
              missing, and deceased persons, including matters involving nonprobate
              assets and powers of attorney, in accordance with this title; and
                       (b) All trusts and trust matters.
                      (2) If this title should in any case or under any circumstance be
               inapplicable, insufficient, or doubtful with reference to the administration
               and settlement of the matters listed in subsection (1) of this section, the
               court nevertheless has full power and authority to proceed with such
               administration and settlement in any manner and wav that to the court
               seems right and proper, all to the end that the matters be expeditiously
               administered and settled by the court.
       (Emphasis added.)
                      The legislature confirmed those powers in RCW 11.96A.060:
               The court may make, issue, and cause to be filed or served, any and all
               manner and kinds of orders, judgments, citations, notices, summons, and
               other writs and processes that might be considered proper or necessary in
               the exercise of the jurisdiction or powers given or intended to be given by
               this title.
In re Estate of Jones, 170 Wn. App. 594, 604, 287 P.3d 610 (2012).

                                             -12-
68109-5-1/13



       Challenge to Indianola Property's Sale

       Kevin makes three related arguments on appeal. First, he contends that Mary

Ellen was required to fund the Family Trust with the Indianola property and to offer him

the cabin before selling it to Jeffrey. Second, Kevin complains that Mary Ellen sold the

property without an adequate showing of need. Third, Kevin challenges the court's

failure to require a formal accounting of trust funds.

               Funding of Family Trust

       Kevin specifically argues, "[T]the trust [document] is ambiguous as to whether the

beach property was intended solely for the family trust or whether it could be exchanged

for other assets to be included in the survivor's trust." Appellant's Reply Br. at 2. We

disagree. The trust terms are unambiguous. The Trust Agreement contains no
requirement to fund the Family Trust with any specific property. It authorizes Mary Ellen
to "satisfy the amount distributable to the Family Trust by allocating property in cash or
in kind (including undivided interests), or part in cash and part in kind."
       Kevin also claims that Mary Ellen and Eddie intended to fund the Family Trust

with the Indianola property. The trial court agreed, based on the Trust Agreement's

paragraph 11.4.1, which gives Kevin the "right of first refusal to receive our cabin as his
fair share." Even if we assume without deciding that Mary Ellen and Eddie intended this

result,7 the trial court correctly noted, "[A]t the end of the day, it does not matter."


       7We question whether merely referencing the Indianola cabin in the Family Trust
provisions shows intent to place the cabin in the Family Trust, especially because Mary
Ellen and Eddie apparently believed the property was Mary Ellen's separate property at
the time they executed the Trust Agreement, and the Trust Agreement provides that the
survivor's separate property goes into the Survivor Trust. Thus, the parties at least
contemplated that Mary Ellen would be the survivor and the cabin (which they believed
                                            -13-
68109-5-1/14



Regardless of whether the Indianola property was held in the Survivor Trust or the

Family Trust, Mary Ellen is the sole beneficiary of both trusts and is entitled to use the

income and principal for her support and maintenance during her lifetime. The Trust

Agreement conferred on Mary Ellen broad powers to manage or sell the property as she

saw fit. Read in its entirety, the Trust Agreement's primary intent is clear: to provide for

the surviving spouse.8 Provision for their sons was plainly secondary. The Trust
Agreement specifically contemplates the possibility that no trust assets will remain after

Mary Ellen's death. See Clerk's Papers (CP) at 23 (authorizing survivor to exhaust the

Survivor Trust); CP at 25 (authorizing survivor to use Family Trust assets for health,

education, support, and maintenance "to the extent the assets of the trust estate are

sufficient to permit the same"); CP at 25 (authorizing distribution of "residue," "remaining

assets," and "rest and remaining property" after Mary Ellen and Eddie's death and after

payment of debts and other obligations). Because the Trust Agreement bequeaths the

Family Trust remainder to the Kanyer sons only on the death of their parents, the sons'

interest, if any, is not ascertainable until that time. The sons' potential interest is also

subject to depletion by the expenses and other liabilities Mary Ellen incurs throughout

was her separate property) would go into the Survivor Trust. Further, the Trust
Agreement provides that upon Mary Ellen's death, the Survivor Trust "shall terminate
and all property remaining after payment of [debts, taxes, and other obligations] shall be
distributed to Trustee for administration pursuant to the terms of the Family Trust."
Thus, had Mary Ellen not sold the cabin, it would have remained in the Survivor Trust
and would have been subject to distribution pursuant to the Family Trust provisions
(including Kevin's first right of refusal) upon her death. But as explained here, Mary
Ellen had the right to sell the property regardless of which trust it was placed in and she
properly exercised her discretion as trustee to do so.

       8 Kevin conceded this point below. See Kevin's response to Mary Ellen's
summary judgment motion, CP at 350 ("The clear purpose of the trust is designed to
benefit [Mary Ellen] for her long term benefit....").
                                            -14-
68109-5-1/15



her life. Kevin acknowledged that his first right of refusal "is not a vested right." Mary

Ellen and Eddie clearly intended full access to trust assets for the surviving spouse's

lifetime.

       The parties agree that Eddie's half interest in community property became

irrevocable upon his death. The trial court properly concluded that the Trust Agreement

conferred on Mary Ellen full authority to revoke the first right of refusal as to her half

interest in the property. Even if the Trust Agreement initially contemplated that the

Indianola property be placed in the Family Trust, Mary Ellen could alter that provision to

place her half interest in the Survivor Trust and later gift it to Jeffrey. Although Mary

Ellen's power to revoke or alter the Trust Agreement was limited to her half interest in

community property, as trustee and sole beneficiary, she was authorized to sell Eddie's

community interest to provide for her support and maintenance.

        Kevin argues for the first time in his reply brief that the "first right of refusal for the

beach property . . . [is] a result of consideration paid, and the labors of the Appellant, to

maintain and save the beach property." Appellant's Reply Br. at 2. This court does not

consider issues argued for the first time in a reply brief. In re Marriage of Sacco. 114

Wn.2d 1, 5, 784 P.2d 1266 (1990). The reply brief is limited to a response to the issues

in the response brief. To address issues raised for the first time in a reply brief is unfair

to the respondent and inconsistent with the rules on appeal. RAP 10.3(c); State v.

Hudson. 124 Wn.2d 107, 120, 874 P.2d 160 (1994). We decline to address this claim.9


        9 Kevin's argument—raised in his appellate brief and at oral argument—that Mary
Ellen was required to offer him the Indianola property before selling it to Jeffrey was not
raised below and we decline to consider it here. RAP 2.5(a); Roberson. 156 Wn. 2d at
39. Regardless, the Trust Agreement imposes no such requirement.
                                              -15-
68109-5-1/16



       Citing Saunders v. Callaway. 42 Wn. App. 29, 708 P.2d 652 (1985), Kevin also

argues, "A right of first refusal for purposes of an inheritance is an enforceable

preemptive option." Appellant's Br. at 13. But Saunders did not address first rights of

refusal contained in a trust or will. Saunders addressed (1) whether a will created a

restriction on sale of the subject property by the heirs and (2) whether a "'first right and

option to purchase'" contained in a combined real estate contract and lease agreement

(not a will) was enforceable. Saunders. 42 Wn. App. at 32-37. The court held that the

"first right and option to purchase" was unenforceable because it lacked consideration.

Saunders. 42 Wn. App. at 37. Saunders does not apply.

       Because the Trust Agreement provisions are clear and Kevin failed to raise any

material fact disputes, the trial court properly concluded that Mary Ellen's decisions to

fund the Family Trust were proper as a matter of law.

               Necessity

       Kevin argues that even if authorized to sell the Indianola property to Jeffrey and

Debra, Mary Ellen presented no evidence she needed to sell the property for her

support and maintenance. Mary Ellen responds that no Trust Agreement provision

requires her to show "need" before selling trust principal.

       Below, Kevin repeatedly acknowledged that as trustee and sole beneficiary of the

Family Trust, Mary Ellen could sell the Indianola property for her health, education,
support, and maintenance. See CP at 68 ("I understand that the Indianola
property . . . may or may not be needed to financially care for my mother in the future.");
CP at 72 ("[The family trust] is there for the benefit of my mother first and only my
mother."); CP at 104 ("I recognize that my mother may or may not need to sell this
                                            -16-
68109-5-1/17



property for her health and maintenance needs."); CP at 341 ("Kevin Kanyer has always

acknowledged that the income of the family trust was for [Mary Ellen's] benefit

regardless of a first right of refusal set forth in the trust."); CP at 350 ("The clear purpose

of the trust is designed to benefit [Mary Ellen] for her long term benefit.. . ."); CP at 353

("I have never asserted that the [Indianola] property cannot be sold. The family trust

much like the survivor's trust is for [Mary Ellen's] income needs after [Eddie's death]");

RP (Nov. 18, 2011) at 11 ("That first right of refusal would disappear if there was a need

to sell that property for health, education or support."); RP (Nov. 18, 2011) at 37

(admitting that Mary Ellen has "absolute discretion" to decide whether something is for

her health, education, support, and maintenance).

       Despite these acknowledgements, Kevin claims that "for Survivor's health,

education, support, and maintenance" means necessity must be shown. The Trust

Agreement imposes no burden on the survivorto show necessity. It provides:

       The Trustee in making payments committed to its discretion to or for the benefit
       of a beneficiary shall take into consideration any other income, support, or
       property available to the beneficiary . . .; but the extent to which such other
       income, support or property must first be utilized by the beneficiary shall be in the
       absolute discretion of Trustee.

(Emphasis added.) If Mary Ellen desires to sell trust property to provide for her care

and maintenance, the Trust Agreement authorizes her to make this discretionary

determination. See Holmes v. Holmes. 65 Wn.2d 230, 233-34, 396 P.2d 633 (1964)

(reaching a similar conclusion when language in a will gave testator's property to his
wife "to use for her care and maintenance as she finds necessary"); Peoples Nat'l Bank

of Wash, in Seattle v. Jarvis. 58 Wn.2d 627, 630, 364 P.2d 436 (1961) (remaindermen

challenged trustee's decision to invade trust principal to pay certain bills incurred in
                                            -17-
68109-5-1/18



beneficiary's care, maintenance, hospital, medical, nursing, and housekeeping services,

arguing that "there is no necessity for invading the corpus [of the trust assets] at this

time"; court rejected this claim, emphasizing that "where discretion is conferred upon a

trustee, the exercise thereof is not subject to control by the court except to prevent an

abuse of such discretion." (Alteration in original.) Mary Ellen's actions here fell well

within her powers conferred by the Trust Agreement as trustee.

               Accounting

       Kevin argues that the trial court is required to "first determine the value of the

entire community estate before it determines whether the substitution of [the Alki

condominium for the Indianola beach property] is appropriate" under the Trust

Agreement. Appellant's Br. at 10. Specifically, he claims that he is entitled to a full

accounting to show whether Mary Ellen underfunded the Family Trust.

       RCW 11.106.020 requires trustees to mail or deliver itemized statements to each

adult income beneficiary on an annual basis. Kevin is not an income beneficiary. But

any beneficiary, including one holding only a present interest in the remainder of a trust,

may petition the court for an accounting. RCW 11.106.040; Nelsen v. Griffiths. 21 Wn.

App. 489, 493, 585 P.2d 840 (1978). "[A]n instrument creating a trust may in some

cases relieve the trustee of the duty of making a formal accounting" so long as such

relief from duty is "expressly and unambiguously declared by the settlor." State v.

Taylor. 58 Wn.2d 252, 261, 362 P.2d 247 (1961). Division Three of this court discussed

relief from the duty to make a formal accounting in In re Estate of Hitchcock. 140 Wn.

App. 526, 531, 167 P.3d 1180 (2007):



                                           •18-
68109-5-1/19



              RCW 11.97.010 allows any trustor to include provisions in the trust that
      relieve the trustee from any or all the duties imposed by RCW 11.106.020, and
      from provisions of the probate statutes and the principal and income act, chapter
      11.104A RCW. Significantly, while RCW 11.97.010 allows any trustor to include
      provisions in the trust that relieve the trustee from compliance with RCW
      11.106.020, RCW 11.97.010 does not list any other provisions of the trustees'
      accounting act, chapter 11.106 RCW, including RCW 11.106.040.
              Significantly, RCW 11.106.040 states:
      At any time after the later of one year from the inception of the trust or one year
      after the day on which a report was last filed, any settlor or beneficiary of a trust
      may file a petition under RCW 11.96A.080 with the superior court in the county
      where the trustee or one of the trustees resides asking the court to direct the
      trustee or trustees to file in the court an account. At the hearing on such petition
      the court may order the trustee to file an account for good cause shown.

Hitchcock. 140 Wn. App. at 531.

       The Trust Agreement expressly relieved the trustee of any duty to make a formal

accounting to anyone except beneficiaries entitled to current distributions of trust

income or principal. As discussed in Hitchcock, however, beneficiaries may proceed

under RCW 11.106.040 when seeking a statement of accounts from the trustee despite

any waiver provisions. Hitchcock. 140 Wn. App. at 531. The waiver provisions do not

affect the application of RCW 11.106.040 because this provision is not included in the

list contained in RCW 11.97.010. Hitchcock, 140 Wn. App. at 531. However, such a

beneficiary is only "entitled to have the trial court determine in the exercise of its

discretion whether or not such an accounting will be authorized and required." Nelsen

21 Wn. App. at 496 (construing predecessor statute to RCW 11.106.040).

       Here, the trial court considered Kevin's accounting request at summary

judgment. The court properly exercised its discretion when it required no accounting.
The court considered the community estate's undisputed value when Eddie died. Aside

from questioning the Indianola property's value—for which he provided no contradictory


                                            -19-
68109-5-1/20



evidence—Kevin never substantively challenged Mary Ellen's accounting of the family's

assets. Whether Mary Ellen underfunded the Family Trust by placing only the

condominium in the trust is not relevant to Kevin's claim about the Indianola property.

Kevin also challenges the expert's conclusion that Mary Ellen properly funded the

Family Trust with the condominium. He argues that the conclusion "did not take into

consideration other assets available to Mary Ellen." Appellant's Br. at 11. But Kevin's

conclusory statements are insufficient to raise a material fact that warrants a trial.

White, 131 Wn.2d at 9. After a moving party has submitted adequate affidavits, the

nonmoving party must set forth specific facts rebutting the moving party's contentions

and setting out the existence of material fact. Marshall v. Bally's Pacwest. Inc.. 94 Wn.

App. 372, 377, 972 P.2d 475 (1999). Kevin's accounting claim fails.

       Attorney Fees and Costs

       Mary Ellen requests an award of attorney fees under RCW 11.96A. 150(1), which

provides:

       Either the superior court or any court on an appeal may, in its discretion, order
       costs, including reasonable attorneys' fees, to be awarded to any party: (a) From
       any party to the proceedings; (b) from the assets of the estate or trust involved in
       the proceedings; or (c) from any nonprobate asset that is the subject of the
       proceedings. The court may order the costs, including reasonable attorneys'
       fees, to be paid in such amount and in such manner as the court determines to
       be equitable. In exercising its discretion under this section, the court may
       consider any and all factors that it deems to be relevant and appropriate, which
       factors may but need not include whether the litigation benefits the estate or trust
       involved.


RCW11.96A.150(1).

       We conclude that an award of fees against Kevin in favor of Mary Ellen under

RCW 11.96A.150 is warranted. Mary Ellen incurred costs defending the trial court's


                                           -20-
68109-5-1/21



decision and prevailed on appeal. Kevin raises no meritorious issue on appeal, and

Mary Ellen's trust assets should not be further depleted by the expense of appellate

attorney fees. We award Mary Ellen fees on appeal subject to compliance with

RAP 18.1.

                                     CONCLUSION

      We affirm the trial court in all respects and grant Mary Ellen's request for attorney

fees on appeal.




WE CONCUR:




       u&x, X                                               •SAA-g.    A




                                         -21-